Title: Thomas Jefferson to John Quincy Adams, 10 May 1819
From: Jefferson, Thomas
To: Adams, John Quincy


          
            
              Dear Sir
              Monticello May 10. 19.
            
            An absence from home of some length has occasioned your letter of Apr. 24. to remain here unanswered until my return. the operation of sitting for portraits and busts, especially after it has been so often done, and probably as well as it will be done again, and that too before the havoc of age had left nothing but an anatomy to copy, needed the strong motive of my desire to meet any wish expressed by you.   Mr Cardelli will be recieved here with welcome, at whatever time before harvest shall suit him best. at that period I shall go to my other home 90. miles further from Washington, & shall remain there till the approach of winter. I am much indebted for the kind expressions of interest you are so good as to take in our late conflagration. the bodily injury, as well as that to my person building were both slight. the former has disappeared, and the latter will soon do so. I salute you with assurances of great esteem & respect.
            Th: Jefferson
          
          
            P.S. the supernumerary copies of printed state papers furnished to your office would perhaps enable you to have me furnished with your several letters & reports on the title to Louisiana & the Seminole war. it would greatly oblige me, as I have lost mine by lending them to persons whom I wished to read them.
          
        